Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
                                                              Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered but are moot because of the new ground of rejection. Applicant failed to amend the claims properly to overcome the 101 rejection. And applicant argues that cited references failed to disclose automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of at least bias of the content and truthfulness of to be displayed by the user interface the user;  and communicating results to the user through one or more networks and the user interface  at least graphically indicating the user selections from the user and the  plurality of user selections of bias and truthfulness associated with the content.

However, Gable et al disclose a system for providing user interface to users in order to assign bias rating to video contents received from a source or a provider.


And Bovenschulte et al disclose a system that is capable of monitoring and collecting data related to the user interactions with the system. Also, the system is able to collect opinion and rating provided by the users to some specific categories of video contents. And Ratings may be evaluated to reflect the opinion of a particular critic or a group of critics or many users. And finally,  the collected or the compiled data is transmitted to a remote server for analysis in order to determine some predictive ratings based on some specific criteria as disclosed in para.0009; 0016; 0013;0092; 0033; 0044-0046;0057-0060.

And regarding 101 rejection, the limitations “automatically determining content being received by an electronic device associated with a user; communicating results to the user through one or more networks and the user interface at least graphically indicating the user selections from the user and the  plurality of user selections of bias and truthfulness associated with the content; receiving the user selections of at least the bias of the content and rating the truthfulness of the content from the user through the user interface  communicated by the electronic device for association with an identifier of the content” are considered as mental process and represent an abstract idea being implemented by generic computing elements 



Claims 7 and 15 are withdrawn from the 101 rejection. This action is made Non-final.
                                                           Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6; 8-14; 16; 21-24 are rejected under 35 U.S.C. 101 because the claims disclose a method and a system representing an abstract idea by analyzing mental process or evaluation. 
For claims 1 and 12:
Step 2A, Prong One: the steps represent a mental process:

Automatically determining content being received by a user by an electronic device associated with a user (mental process);



 communicating results to the user  and the user interface  at least graphically indicating the user selections from the user and the  plurality of user selections of bias and truthfulness associated with the content(mental process);

automatically compiling a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of at least bias of the content and truthfulness of to be displayed by the user interface the user(mental process);

For claim 1:
At Step 2A, Prong Two: The claim recites  additional limitations “automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of at least bias of the content and truthfulness of to be displayed by the user interface the user; communicating a user interface using the electronic device for receiving at least a-user selections of bias of the content and rating truthfulness of the content perceived by to-the user; wherein the user interface is communicated in response to a request from the user to provide the user selections; communicating results to the user through one or more networks and the user interface  at least graphically indicating the user selections from the user and the  plurality of 

For claim 12:
At Step 2A, Prong Two: The claim recites additional limitations “ a processor for executing a set of instructions; and a memory for storing the set of instructions, wherein the instructions are executed by the processor to: automatically compile results, utilizing one or more databases of the content rating platform, including a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user to be displayed by the user interface; communicating results to the user through one or more networks and the user interface  at least graphically indicating the user selections from the user and the  plurality of user selections of bias and truthfulness associated with the content” and those  limitations are not integrated into a Practical Application because they use instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.

The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of at least bias of the content and truthfulness of to be displayed by the user interface the user; communicating a user interface using the 

 Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

 For claim 2, the limitations “wherein the determining content includes receiving request from the user of an indicator for communicating the user interface and wherein the user selections for bias and the truthfulness is selectable from a plurality of levels” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claim, and thus it is ineligible

For claim 3, the limitations “wherein receiving the user selection further comprises: receiving a user selection up-voting or down-voting the content” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception 

 For these reasons, there is no inventive concept in the claim, and thus it is ineligible

 For claims 4 and 14, the limitations “ wherein the user interface includes a sliding scale for rating bias of the content as perceived by the user from 0 to 100 percent liberal bias or 0 to 100 percent conservative bias, wherein 0 represents neutral content without bias, and wherein the user interface communicates  a sliding scale for rating the truthfulness of the content as perceived by the user from 0% or false to 100% or completely true ” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and data can be presented on a piece of paper for allowing users to apply  technique of probability for determining rating associated with contents.to select an item from a list.  And those limitations add insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

 For claim 5  the limitations” receiving login information from the user prior to receiving the selection of content ” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and a piece of paper as an ID can be used for allowing users to access some services. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

 For claim 6, the limitation “wherein the user selection is changeable by the user at any
time” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and data can be erased or modified on a 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

 For claim 8, the limitations “further comprising: sharing the user selection associated with the user through a social media post or one or more messages” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can used well known technique for sharing contents among them via mails or from doors to doors. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

For claim  9, the limitations “wherein the user selection further comprises a comment from the user ” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can add comments related to a show on a piece of paper. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.



At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

For claims 11 and 13, the limitations “wherein the user selections are received for web content or mobile application content, and wherein a unique identifier is associated with the content regardless of distribution by multiple sources” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can assigned an identification to each piece of data represented on a piece of paper manually. And those limitations add insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For claim 16, the limitations “wherein the results are communicated in response to determining the user is receiving the content” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and a result can be displayed on a piece of paper. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For claims 21 and 22, the limitations “wherein the user selections include an up or down vote associated with the content” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can assigned an identification to each piece of data represented on a piece of paper manually. And those limitations add insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For claims 23 and 24, the limitations “ wherein the results indicates the user selections” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can assigned an identification to 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Based on this information, the claims are not eligible subject matter under 35 USC 101.     
                                                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3; 5-10; 12; 15-16; 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (US.Pat.No.9285973) in view of Brown et al (US.Pub.No.20140013241) and Bovenschulte (US.Pub.20070136753).

Regarding claim 1, Gable et al a method for rating content, comprising: automatically determining content being received by an electronic device associated with a user(participants may receive content through content providers, col.4, lines 44-45; the content may be displayed in a visually associated manner on the user's device video and/or audio display, col.4, lines 11-13);

communicating a user interface utilizing the electronic device for receiving at least a-user selections of bias of the content perceived by the user (a user interface is provided for content, such as news media content showing a bias rating for the content, abstract; media display may be provided on a user interface of a user device, col.14, lines 51-53; col.4, lines 10-13; participants may receive content through content providers. One, two or more participants may rate the content for bias. In some instances, the participants may also rate bias of the content providers and/or the sources of information, col.4, lines 44-48; a plug-in useful for bias rating. A user may see content 1100 that the user wishes to rate. A browser plug-in 1110 may be presented. Selecting the plug-in may cause a display 1120 to be presented that allows the 

wherein the user interface is communicated in response to a request from the user to provide the user selections (see fig.11 where a user interface is presented to the user upon selection of a plug-in; col.17, lines 16-21);

receiving the user selections of at least the bias of the content from the user through the user interface communicated by the electronic device for association with an identifier of the content (a participant's `likes` or `shares` may be used to determine the participant's bias and/or bias of content that the participants is rating or reviewing, col.12, lines 32-50+; to right 1910a, traditional to progressive, nature to science, etc.). In some examples, the bias may not yet have been set 1910e, 1910f, and the user may click, drag, or select a rating and send their input through this same display interface, col.6, lines 1-3; a user may be capable of selecting a user rating that falls into one of the categories. In some instances, the user options may be discrete so that the user may only be able to select from one of the categories presented, col.9, lines 26-40+; col.15, lines 55-59).

But did not explicitly disclose communicating a user interface utilizing the electronic device for receiving at least a-user selections of  truthfulness of the content perceived by to-the user; receiving the user selections of at least the truthfulness of the content through the user interface communicated by the electronic device  for association with an identifier of the 

However,  Brown et al disclose communicating a user interface utilizing the electronic device for receiving at least a-user selections of  truthfulness of the content perceived by to-the user; receiving the user selections of at least the truthfulness of the content through the user interface communicated by the electronic device  for association with an identifier of the content(see fig.5 having user interface for allowing users to provide ratings to video contents according to some specific criteria; users may rate the content item, a portion of the item and/or other users' comments based on credibility and/or other traits (e.g., bias, accuracy, violence, enjoyability, prurience), abstract; users may rate an entire content item, a portion of the item and/or other users' comments based on credibility and/or other categories (e.g., bias, accuracy, violence, enjoyability, clarity, prurience). Users' ratings are tallied to produce an overall rating for one or more portions of the content item, the entire item, 0016; 0027; 0053; 0159; 0005).

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Brown et al to modify Gable by using 

And the combination of Gable and Brown disclose a system for allowing users to input via user interface rating bias and rating truthfulness to media contents, but they are silent in how to disclose: automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of at least bias of the content and truthfulness of to be displayed by the user interface the user;  and communicating results to the user through one or more networks and the user interface  at least graphically indicating the user selections from the user and the  plurality of user selections of bias and truthfulness associated with the content.

And Bovenschulte et al disclose a system that is capable of monitoring and collecting data related to the user interactions with the system and the collected or the compiled data is transmitted to a remote server for analysis in order to determine some predictive ratings.

 And Bovenschulte et al disclose further discloses monitored user interaction cross-platform data may be collected and analyzed to determine predictive popularity ratings information based at least in part on the monitored interactions. The predictive popularity ratings information may then be provided for use (e.g., display) within an interactive television application operating in at least one different type of platform,0009; 0016; the interactions of all users of the interactive television application may be monitored,0013; all of the collected 

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and Brown by applying data collection and displaying results technique of Bovenschulte to Gable and Worker’s bias and truthfulness selection for the purpose of resulting automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of at least bias of the content and truthfulness of to be displayed by the user interface the user;  and communicating results to the user through one or more networks and the user interface  at least graphically indicating the user selections from the user and the  plurality of user selections of bias and truthfulness associated with the content.

Regarding claim 2, Gable et al disclose wherein the determining content includes receiving request from the user of an indicator for communicating the user interface and wherein the user selections for bias and the truthfulness is selectable from a plurality of level (it may be desired to have five bias rating categories for a user to select from, col.5, lines 7-10+; the user 

Regarding claim 3, Gable et al disclose wherein receiving the user selection further comprises: receiving a user selection up-voting or down-voting the content (vote in favor or against different opinions, and more, col.13, lines 42-50).

Regarding claim 5, Gable and Brown et al did not explicitly disclose further comprising: receiving login information from the user prior to receiving the selection of content.

However, Bovenschulte et al disclose further comprising: receiving login information from the user prior to receiving the selection of content (login to the interactive television application may be monitored, 0013; login to provide user profile information to the interactive television application, 0052).

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and Brown by providing user interface with login option for the purpose of tracking viewing history accordingly.



Regarding claim 7, Gable et al disclose wherein the user interface is communicated through a browser extension or add-in, and wherein the user selection is stored in a database associated with a server as received through the browser extension or add-in (a user may be interacting with the server via an application or website. For example, a browser may be displayed on the user's device, col.4, lines 7-14; server(s) may receive ratings, such as bias ratings from one or more participants or sources and may optionally store such information. The information may be stored in memory (e.g., databases or other memory storage units), col.3, lines 51-60+).

Regarding claim 8, Gable et al disclose  further comprising: sharing the user selection associated with the user through a social media post or one or more messages(shares` may be used to determine the participant's bias and/or bias of content that the participants is rating or reviewing,col.12, lines 33-40+; a sidebar may also provide an option for the participant to share the content via social media 1040 (e.g., Facebook, Twitter, Google+, LinkedIn, or any other social media site), col.17, col.1-5+).



Regarding claim 10, Gable et al disclose wherein the user interface is configurable to receive different types of bias (displays of bias ratings of various types, col.2, lines 46-47).

Regarding claim 12, it is rejected using the same ground of rejection for claim 1.

Regarding claim 15, Gable et al disclose wherein the content rating platform is a server, and wherein the user interface is communicated by a browser extension or add-in in response to the request associated with the browser extension or add-in(see fig.1, element 120, server; a user may be interacting with the server via an application or website. For example, a browser may be displayed on the user's device, col.4, lines 7-14; server(s) may receive ratings, such as bias ratings from one or more participants or sources and may optionally store such information. The information may be stored in memory (e.g., databases or other memory storage units), col.3, lines 51-60+).

Regarding claim 16, Gable and Brown et al did not explicitly disclose wherein the results are communicated in response to determining the user is receiving the content.



It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and Brown by collecting interactions or selections of the users periodically for the purpose of providing feedback or critics to the remote server.

Regarding claim 21, Gable et al disclose wherein the user selections include an up or down vote associated with the content(the incorporated bias rating can be continually evolving as participants continuously take bias tests, rate content and sources, and vote in favor or against different opinions, and more, col.13, lines 41-50).

Regarding claim 22, it is rejected using the same ground of rejection for claim 21.

Regarding claim 23, Gable et al disclose wherein the results indicates the user selections(see fig.19; the user may click, drag, or select a rating and send their input through this same display interface, col.6, lines 1-4; col.6, lines 40-45; results from participants can be normalized to 

Claims 4; 11; 13-14 are rejected under 35 U.S.C. 103 as being obvious over Gable (US.Pat.No.9285973) in view of Brown et al (US.Pub.No.20140013241) and Bovenschulte (US.Pub.20070136753) and Myslinski et al (US.Pub.No.20160371321).

Regarding claim 4, Gable et al disclose wherein the user interface includes a sliding scale for rating bias of the content as perceived by the user from 0 to 100 percent liberal bias or 0 to 100 percent conservative bias (The scale may be a linear scale. In alternate embodiments, the scale may be an exponential scale, logarithmic scale, or any other type of scale. The scale may have a numerical value. For example, the scale may have a minimum value and a maximum value (e.g., 0 to 10, 0 to 100). The user may also choose the relative importance of each attribute,col.7, lines 54-60+; may include categories such as staunch conservatives, main street republicans, libertarians, disaffected, post-moderns, new coalition democrats, hard-pressed democrats, solid liberals,col.6, lines 31-36+).

But did not explicitly disclose wherein 0 represents neutral content without bias, and wherein the user interface communicates a sliding scale for rating the truthfulness of the content as perceived by the user from 0% or false to 100% or completely true.



It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Myslinski to modify Gable and Brown and Bowenschulte by using truthfulness data for the purpose of measuring the level of accuracy of rating associated with the received data.

Regarding claim 11, Gable et al disclose wherein the user selections are received for web content or mobile application content(the source may be an individual (e.g., author), entity (e.g., company owning a news source), a media provider (e.g., the news source, such as the New York Times), a section of a media provide (e.g., Arts & Leisure section of the New York Times), newscast, channel, TV network, website, blog, or any other type of source,col.12, lines 58-63;col.4, lines 1-5+).



However, Myslinski et al disclose wherein a unique identifier is associated with the content regardless of distribution by multiple sources (identification information of the monitored information is sent to and from the cloud instead of the monitored information to minimize the amount of data sent to and from the cloud. The identification information is able to include any type of identification information including, but not limited to, content identification (e.g., name, filename, channel/station), numerical representation of content segment identification, a timestamp, an identifier for matching with the corresponding monitored information, user information, device information, and/or any other identifier,0314-0316).

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Myslinski to modify Gable and Brown and Bowenschulte by assigning identifier to specific content for the purpose of monitoring viewing history accordingly.

Regarding claim 13, it is rejected using the same ground of rejection for claim 11.
Regarding claim 14, it is rejected using the same ground of rejection for claim 4.
                                                           
                                                              Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425